DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Response to Final Office Action, each filed July 20, 2022, are acknowledged.
Claims 1, 3, 14, 31, 33, 38, 41, 43, 51-52, 56, 59, 61, 63, 67, 97, 100-102 and 128 are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed July 20, 2022 have been fully considered.

The following rejections are withdrawn in view of Applicant’s arguments and the current 
amendments to the claims: 
Rejection of claims 51-52 under 35 USC § 112(b), indefiniteness


Prior Art rejections over Phadke in view of Lee and Fekete, and optionally additional secondary references
	Applicant argues that the rejection of independent claim 1, in particular, should be withdrawn as the teachings of the cited references cannot be properly combined to arrive at the presently claimed invention (Remarks, p. 6). Specifically, Applicant argues that the ordinary artisan would have been deterred from modifications of Phadke because adding detergent or subtracting salts would have added unpredictability to an already difficult process (Remarks, p. 6). In addition regarding Lee, Applicant asserts that Lee teaches the following three principles: (1) that stachyose is more stable in lyophilized compositions than trehalose or raffinose; (2) that the polymerase and primers are split up “presumably as another means of achieving stability”; and (3) that including some magnesium ions is beneficial for stability, and magnesium ions are included in most of the embodiments (Remarks, p. 7). Finally, Applicant concludes that “[t]o suggest that a skilled person would only focus on the teachings to omit salts for the benefit of stability and disregard all other teachings about improving stability has the appearance of hindsight reasoning” (Remarks, p. 7).
	The Examiner disagrees. Applicant’s arguments as to Phadke are similar to those addressed in the Final Office Action mailed January 20, 2022. Those comments are reproduced here: 
	While Phadke may teach that making miniaturized pellets is difficult, it is not clear why that initial difficulty would deter the ordinary artisan from further optimizing the pellets by modifying the components, once the pellets were made. In fact, Phadke teaches a number of different embodiments of the pellets (e.g., paras. 41-44), demonstrating that any perceived difficulties in further optimizing the pellet composition were not so significant as to deter such optimization. Second, while salt and magnesium are necessary for polymerase activity, it is not clear why the ordinary artisan would not be motivated to optimize the concentration of such components.
	Regarding the teachings of Lee as to stachyose being more stable in lyophilized compositions than trehalose or raffinose, the Examiner notes that Phadke (not Lee) is cited for teaching the presence of trehalose in the composition. Thus, the Phadke reference does not have to be modified as to the trehalose limitation. Second, the Examiner notes that the “stability” that Lee is referring to is the time it takes for the lyophilized cake to collapse upon exposure to a humid environment (p. 16, ll. 9-19). There is no indication in Phadke that the Lee “cake collapse after exposure to humidity” consideration would be relevant to modifying the Phadke composition. 
	Regarding Applicant’s assertion that the Lee polymerase and primers are split up “presumably as another means of achieving stability”, the Examiner can find no basis in the teachings of Lee for this assertion. There could be any number of reasons for the polymerase and primers to be split into separate compositions, including, e.g, to allow for customization of the assay for a particular target. That is, the master mix, which would likely be generic to many different target nucleic acids would be prepared as one composition, while the target specific primers/probes would be prepared as a separate composition, thus allowing the end user to mix the generic master mix reagents with the target specific oligonucleotides. In fact, Lee suggests that this is case (p. 19, ll. 5-6: “[t]he resulting compositions were used to amplify a DNA target … using custom primers”).
	In addition, Applicant asserts that Lee teaches that including some magnesium ions is beneficial for stability and magnesium ions are included in most of the embodiments. That may be the case, but Lee also teaches omitting salts altogether.
	Finally, while apparently disparate, Applicant co-opts these three asserted Lee teachings to make an improper hindsight argument, and suggests that the rejection of record relies on picking and choosing. The Examiner disagrees that the these three asserted teachings form some sort of coherent, comprehensive commentary on teachings related to stability in amplification compositions, from which the Examiner has improperly picked only one. As noted there appears to be no basis in Lee for the second “teaching”, and the first relates only to stability when the term is used to refer to cake collapse in the presence of humidity. Thus, the Examiner did not pick one of three related teachings to form the basis of the rejection, while ignoring two related teachings.
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.

Claim Objections
Claim 1 is objected to because of the following informality: the word “concentration” in the last line is misspelled.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 51 and 52 recite concentration ranges and individual concentrations, respectively, for reverse transcriptase. The specification (para. 75) describes these ranges and individual concentrations in claims 51-52 as exemplary concentrations for DNA polymerases. While reverse transcriptase is known in the art as a DNA polymerase, the specification seems to make a distinction between the two, providing a different range of 0.01 U/ul – 1.0 U/ul for the reverse transcriptase concentration. Thus, the concentration ranges and individual concentrations of reverse transcriptase recited in claims 51-52 were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor was in possession of the subject matter at the time of filing, and consequently, those limitations are new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67, 97 and 100-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 67 recites a dried form of the claim 1 composition. Claim 1 in turn recites an aqueous composition containing several components including less than 0.1 mM magnesium ions and less than 1 mM potassium ions. Since a concentration is defined as a quantity of a solute dissolved in a volume of a solvent, the components of a dried composition literally cannot have a concentration because a dried composition has no solvent. Thus, the meaning of the claim 67 dried form of a composition which incorporates concentration limitations from claim 1 is unclear. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	
	Claims 97 and 100-102 depend directly or indirectly from claim 67, and consequently incorporate the indefiniteness issues of claim 67.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 38 recites, in part, “less than 1 mM magnesium ions”. Claims 1, from which claim 38 depends, recites, in part, “a concentration of [magnesium ions] of less than 0. 1 mM”. Since the claim 38 range of magnesium ions is broader than the claim 1 range, claim 38 does not further limit claim 1, and is in improper dependent form.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 31, 38, 43, 51-52, 56, 59, 67, 97 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke1 (US Patent App. Pub. No. 2007/0259348) in view of Lee2 (WO 2014/114956 A1) and Fekete3 (US Patent No. 7,964,350).

Regarding independent claim 1, Phadke teaches …
A composition comprising an aqueous solution containing another polymerase (para. 66: “an exemplary solution for preparing lyophilized pellets … can be made by combining … a polymerase); 
a bulking agent consisting essentially of trehalose (para. 66: “a bulking agent”; para. 70: trehalose; also see claims 1 and 4, and para. 46, which teaches that lyophilized pellets are typically prepared by combining reagents with a solvent to make a solution, which is then lyophilized); 
an organic buffer (para. 10: “a buffering agent such as Tris”; also see claims 1 and 3, and para. 46, which teaches that lyophilized pellets are typically prepared by combining reagents with a solvent to make a solution, which is then lyophilized);
deoxynucleotide triphosphates (dNTPs) (Table 1);
and at least two oligonucleotides useful for performing a molecular assay (para. 66: describes primers and probes; also see claims 1 and 40, and para. 46, which teaches that lyophilized pellets are typically prepared by combining reagents with a solvent to make a solution, which is then lyophilized ).

Phadke does not teach … a reverse transcriptase. However, Lee teaches this limitation (p. 4, ll. 13-14: “the polymerase is … a reverse-transcriptase”).

Phadke does not teach …
wherein the aqueous solution has a concentration less than 0.1 mM magnesium ions and less than 1 mM potassium ions. However, Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … potassium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of from 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two ranges for inorganic salt concentration, 1-10 mM and 0-0.5 mM/500 uM (i.e., less than 500 uM), and the specific amount of 0 mM (i.e., when the salts are omitted), while the instant claim recites one range for magnesium ions of 0-0.1 mM (i.e., less than 0.1 mM), and one range for potassium ions of 0-1 mM (i.e., less than 1 mM). Therefore, the claimed range of 0-0.1 mM magnesium ions overlaps the range recited in Lee of 0-0.5 mM/500 uM, while the claimed range of 0-1 mM potassium ions overlaps the range recited in Lee of 1-10 mM. In addition, each claimed range has a lower endpoint of 0 mM, which Lee specifically teaches (p. 6, ll. 6-10: “the … salts may be omitted”). When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.

Phadke does not teach … a detergent. However, Lee teaches this limitation (p. 9, l. 18: “includes a range of excipients including detergents”).

Phadke does not teach … RNase inhibitor. However, Fekete teaches this limitation (col. 10, ll. 66-67 to col. 11, ll. 1-12: “final [ribonuclease inhibitor protein] concentration (0.2 U/µl after addition to the lysate”).


Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke and incorporate the detergent of Lee. Phadke teaches the need for creating, from aqueous solutions, lyophilized pellets that have particular physical dimensions (para. 5), which are suitable for use in microfluidic devices (para. 5) and which are stable so that the individual components do not lose activity (para. 25). Lee teaches that detergents “facilitate the activity of the enzyme” in such solutions (p. 10, ll. 4-5). Therefore, the ordinary artisan would have been motivated to incorporate the detergent of Lee into the PCR reaction mixture of Phadke in order to facilitate the activity of the Phadke polymerase, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the stabilizing agents that can be added to the reaction mixture.
The ordinary artisan would also have been motivated to incorporate the particular salt concentrations of Lee into the Phadke reaction mixture. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke reaction mixture in order to optimize the ability of the Phadke reaction mixture to be used downstream in an amplification reaction, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the salt concentrations of the reaction mixture. Further, where the general conditions of claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges. MPEP 2144.05 II A.
The ordinary artisan would also have been motivated to incorporate the reverse transcriptase of Lee into the Phadke reaction mixture. Phadke teaches the incorporation of reagents that are deployed in PCR or in steps ancillary to performing PCR, such as sample preparation (para. 6). The ordinary artisan understands that reverse transcription is a common step in sample preparation prior to performing PCR. Therefore, the ordinary artisan would have been motivated to incorporate the Lee reverse transcriptase into the Phadke reaction mixture in order to obtain the expected advantage of expanding the types of reactions that the Phadke reaction mixture can complete. The ordinary artisan would have had an expectation of success as creating one-step RT-PCR reaction mixtures is well-known in the art, and because Phadke does not limit the types or numbers of polymerases that may be used in the reaction mixture.
Finally, the ordinary artisan would have been further motivated to modify the PCR reaction mixture taught by Phadke, and to incorporate various other reaction mixture components, such as RNase inhibitor, as taught by Fekete. The ordinary artisan would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists


Regarding claim 3, which depends from claim 1, Phadke additionally teaches …
wherein the at least two oligonucleotides are selected from the group consisting of: an amplification oligonucleotide, a detection probe oligonucleotide, and a target capture probe (para. 66: “combining … a first primer … a second primer … a probe ( … GBS Probe-FAM)”; para. 44: “pellets comprise … a plurality of microspheres for nucleic acid capture … capture materials can also be included, anchored to a plurality of microspheres, such as … oligonucleotides having specific … affinities for a biomolecule of interest”).

Regarding claim 31, which depends from claim 1, Lee additionally teaches …
wherein the aqueous solution comprises an inorganic salt concentration of 1 mM or less (p. 6, ll. 13-15: “the salts such as magnesium may be present … at concentrations of less than 500 uM”).
Therefore, Lee teaches a range (i.e., less than 500 uM) that overlaps with the claimed range (i.e., 1 mM or less). When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05.

Claim 38 depends from claim 1 and requires …
wherein the inorganic salt concentration of the aqueous solution is less than 1 mM sodium chloride and, wherein the aqueous solution contains less than 1 mM magnesium ions. Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of form 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two ranges for inorganic salt concentration, 1-10 mM and 0-0.5 mM/500 uM (i.e., less than 500 uM), and the specific amount of 0 mM (i.e., when the salts are omitted), while the instant claim recites one range, 0-1 mM (i.e., less than 1 mM). Therefore, the claimed range of 0-1 mM overlaps the range recited in Lee of 0-0.5 mM/500 uM. When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the two claimed ranges are critical, or that they achieve unexpected results relative to the prior art range.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, discussed above, and incorporate the particular salt concentrations of Lee. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke reaction mixture in order to optimize the ability of the Phadke reaction mixture to be used downstream in an amplification reaction, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the salt concentrations of the reaction mixture. Further, where the general conditions of claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges. MPEP 2144.05 II A.

Claim 43 depends from claim 1 and requires …
wherein the dNTPs include dATP at a concentration of from 0.1 mM to 0.3 mM in the aqueous solution, dGTP at a concentration of from 0.1 mM to 0.3 mM in the aqueous solution, dCTP at a concentration of from 0.1 mM to 0.3 mM in the aqueous solution, dTTP or dUTP at a concentration of from 0.2 mM to 0.6 mM in the aqueous solution. Lee teaches dNTPs at various concentrations (p. 6, ll. 18-20: “compositions used for [PCR] reactions … will include the nucleotides that form the building blocks of the amplification product. These may include deoxy or deaza nucleotides containing GATC or U nucleosides or their derivatives”; p. 17, Example 3 Table: “dNTPs with dUTPs … Final Concentration … 0.2mM”; p. 6, ll. 25-28: “typically, a PCR requires a concentration of each nucleotide of from 50 uM [/0.05 mM] to 8000 uM [/8 mM]”). Therefore, the claimed ranges of 0.1 to 0.3 mM for dATP/dGTP/dCTP, and 0.2 mM to 0.6 mM for dTTP/dUTP overlap the ranges recited in Lee of 0.05 mM to 8 mM for each nucleotide. When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.

Claim 56 requires … 
wherein the reverse transcriptase is present in the aqueous solution at a concentration from about 0.1 U/µl to about 0.6 U/µl. Lee teaches polymerases in an appropriate range (p. 4, ll. 29-31: “in general polymerase is present in a reaction such as a PCR in concentrations of from 0.01 units/µL to 0.2 units/µL”; p. 4, ll. 13-14: “the polymerase is … a reverse-transcriptase”). Therefore, the claimed range of about 0.1 U/µl to about 0.6 U/µl overlaps the range recited in Lee of 0.01 U/µL to 0.2 U/µl. When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.


Claim 59 depends from claim 1 and requires …
wherein the RNase inhibitor is at a concentration from about 0.12 U/µl to about 0.20 U/µl.
Fekete teaches an RNase inhibitor at a particular concentration (col. 10, ll. 66-67 to col. 11, ll. 1-12: “final [ribonuclease inhibitor protein] concentration (0.2 U/µl after addition to the lysate”). The specific concentration taught by Fekete falls within range in the instant claim, and accordingly anticipates the claimed range. MPEP 2131.03.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, as discussed above, and to optimize the concentrations of the various other reaction mixture components as taught by Lee and Fekete. The cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). 

Claims 51 and 52 recite … wherein the reverse transcriptase is present in the aqueous solution at a concentration from about 0.20 U/µl to about 0.72 U/µl in the aqueous solution (claim 51) or wherein the reverse transcriptase is present in the aqueous solution at a concentration selected from: [various specific concentrations] (claim 52). As noted above, Lee teaches the presence of a reverse transcriptase, but does not teach the recited concentrations. 


Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, as discussed above, and to optimize the concentrations of the enzymes to arrive at the invention of claims 51-52. One of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

Regarding claim 67, Phadke additionally teaches …
A dried form of the composition of claim 1 (Example 2; para. 70: “[a]fter addition of all reagents, distilled deionized H2O was added”; para. 75: “pipetting … volumes of the … PCR mix onto the hydrophobic slide”; para. 77: “loaded vials were placed into the lyophilizer …”; see claim 1 above for citations relevant to the aqueous solution).


Regarding claim 97, which depends from claim 67, Phadke additionally teaches … 
A method of forming a mixture for use in performing a nucleic acid based amplification reaction, the method comprising combining a reconstitution solution and the dried composition of claim 67 (para. 66: “[w]hen reconstituted, the 200 pellets make a PCR reagent solution having a total volume of about 2.4 [mL]”; see claim 67 above for citations relevant to the dried composition).

Phadke does not teach wherein the reconstitution solution comprises at least one inorganic salt. However, Lee teaches this limitation (p. 4, ll. 1-2: “the composition is … in a freeze-dried form … or as a solution reconstituted from said freeze-dried form”; p. 6, ll. 1-2: “the composition may further comprise salts … for example magnesium, sodium”; p. 6, ll. 9-10: “the necessary salts may be … added subsequently with the rehydration buffer”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, discussed above, and incorporate the particular salt concentrations of Lee into the Phadke reconstitution solution. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke reconstitution solution in order to optimize the ability of the Phadke reconstitution solution to be used downstream in an amplification reaction, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the salt concentrations of the reconstitution solution. Further, where the general conditions of claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges. MPEP 2144.05 II A.

Claim 100 depends from claim 97 and requires …
wherein the reconstitution solution comprises MgCl2 at a concentration from about 3.8 mM to about 4.4 mM. Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 4-8: “a particular salt is … (MgCl2) … salts and in particular magnesium salts may be present … in an amount of … from 1.5-6 mM such as from 3-6 mM to produce suitable salt concentrations on reconstitution”; p. 6, ll. 9-10: “the necessary salts may be … added subsequently with the rehydration buffer”). Thus, while Lee does not specifically teach a reconstitution solution with a MgCl2 concentration in the claimed range, Lee does teach that the MgCl2 in a range overlapping the claimed range can be added subsequently with the rehydration buffer.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, discussed above, and incorporate the particular salt concentrations of Lee into the Phadke reconstitution solution. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke reconstitution solution in order to optimize the ability of the Phadke reconstitution solution to be used downstream in an amplification reaction, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the salt concentrations of the reconstitution solution. Further, where the general conditions of claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (MPEP 2144.05 II A), and when a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists (MPEP 2144.05). In addition, there is no showing that the claimed ranges are critical, or that they achieve unexpected results relative to the prior art ranges.

In view of the foregoing, claims 1, 3, 31, 38, 43, 51-52, 56, 59, 67, 97 and 100 are prima facie obvious over Phadke in view of Lee and Fekete.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1) and Fekete (US Patent No. 7,964,350) as applied to claim 1 above, and further in view of Gong4 (US Patent App. Pub. No. 2016/0032269).

Regarding claim 14, which depends from claim 1, Phadke does not teach …
the trehalose is present at a concentration from about 0.16 M to about 0.32 M. However, Gong suggests this limitation (para. 90: “amplification reaction … comprises … trehalose, at a concentration of about 100 mM to about 500 mM”). Therefore, the claimed range of about 0.16 M/160 mM to about 0.32 M/320 mM overlaps the range recited in Gong of 100 mM to 500 mM. When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, as discussed above, and to optimize the concentrations of the trehalose as taught by Gong to arrive at the invention of claim 14. Gong suggests the claimed trehalose concentration. One of ordinary skill the art understands that the concentrations of various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). The specification does not teach any particular unexpected results for this additional component, and thus a prima facie case of obviousness exists.

In view of the foregoing, claim 14 is prima facie obvious over Phadke in view of Lee and Fekete, and further in view of Gong.


Claims 33, 41 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1) and Fekete (US Patent No. 7,964,350) as applied to claim 1 above, and further in view of Minter5 (WO 2016/034892, effectively filed date: September 4, 2015).


Regarding claim 33, which depends from claim 1, Lee additionally suggests …
wherein the aqueous solution comprises a mass per microliter of inorganic salt from about 0.075 µg/µl to about 0.058 µg/µl (p. 6, ll. 4-8: “a particular salt is … (MgCl2) … salts and in particular magnesium salts may be present … in an amount of … from 1.5-6 mM such as from 3-6 mM to produce suitable salt concentrations on reconstitution”; p. 6, ll. 13-15: “the salts such as magnesium may be present … at concentrations of less than 500 µM”). Lee represents the inorganic salt (i.e., MgCl2) concentration in mM, as opposed to the claimed mass/volume representation. However, the claimed range of about 0.075 µg/µl to about 0.058 µg/µl, converts to about 0.79 mM to about 0.61 mM.6

Lee does not teach …
and wherein the aqueous solution comprises a mass per microliter of chloride ions from about 0.071 µg/µl to about 0.018 µg/µl. 
However, Minter suggests this limitation (p. 12, l. 37 to p. 13, ll. 1-6: “the buffer … contains relatively low concentrations of … chloride ions (if present at all) …. For example, the buffer may have a concentration of … 2-7 mM (e.g., 4-6 mM) chloride ions”). Minter represents the chloride ion concentration in mM, as opposed to the claimed mass/volume representation. However, the claimed range of about 0.071 µg/µL to about 0.018 µg/µl, converts to about 2 mM to about 0.5 mM.7 
Therefore, in the case of the inorganic salt limitation, Lee teaches two ranges (i.e., less than 500 uM and 1.5-6 mM), while the claimed range (i.e., about 0.79 mM to about 0.61 mM) is between the ranges taught by Lee. Lee also teaches that it is desirable to have lower concentrations of salt (1.5-6 mM or concentrations of less than 500 µM). Therefore, the claimed range, which is similar to the range taught by Lee, is obvious.
In the case of the chloride ion concentration, Minter teaches a range (i.e., 2-7 mM) that overlaps with the claimed range (i.e., about 2 mM to about 0.5 mM). When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05.

Claim 41 depends from claim 33 and requires …
wherein the aqueous solution contains less than 0.1 mM magnesium ions. Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of form 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two ranges for inorganic salt concentration, 1-10 mM and 0-0.5 mM/500 uM (i.e., less than 500 uM), and the specific amount of 0 mM (i.e., when the salts are omitted), while the instant claim recites one range, 0-0.1 mM (i.e., less than 0.1 mM). Therefore, the claimed range of 0-0.1 mM overlaps the range recited in Lee of 0-0.5 mM/500 uM. When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.

Regarding claim 128, which depends from claim 41, Lee additionally teaches … containing no magnesium ions. Lee teaches various salts, as well as concentrations for 
those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of form 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two ranges for inorganic salt concentration, 1-10 mM and 0-0.5 mM/500 uM (i.e., less than 500 uM), and the specific amount of 0 mM (i.e., when the salts are omitted).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, as discussed above, and to optimize the concentrations of the various salts, dNTPs and other reaction mixture components as taught by Minter to arrive at the claimed invention. The cited prior art specifically teaches or suggests the claimed concentrations. Further, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). In addition, one of ordinary skill in the art would recognize that other reaction mixture components, for example salts and dNTPs, are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

In view of the foregoing, claims 33, 41 and 128 are prima facie obvious over Phadke in view of Lee and Fekete, and further in view of Minter.


Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view Lee (WO 2014/114956 A1) and Fekete (US Patent No. 7,964,350) as applied to claim 1 above, and further in view of Zhang8 (US Patent App. Pub. No. 2014/0295419).

Regarding claim 61, which depends from claim 1, Phadke does not teach … 
wherein the aqueous solution further comprises a chelating agent.
However, Zhang teaches this limitation (para. 59: “following lysis, a solution is added … such as an ABI buffer designed for use in RT-PCR … the concentration of the chelator is, or is about … 1.5, 2 … mM, or a range defined by any two of the preceding values … the chelator is EDTA”).

Claim 63 depends from claim 61 and requires …
wherein the chelating agent is EDTA and is present in the aqueous solution at a concentration from 1.5 mM to 2.0 mM.
Zhang teaches this limitation (para. 59: “following lysis, a solution is added … such as an ABI buffer designed for use in RT-PCR … the concentration of the chelator is, or is about … 1.5, 2 … mM, or a range defined by any two of the preceding values … the chelator is EDTA”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, as discussed above, and to optimize the concentrations of the various other reaction mixture components as taught by Zhang to arrive at the invention of claims 61 and 63. With respect to each claim, the cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

In view of the foregoing, claims 61 and 63 are prima facie obvious over Phadke in view of Lee and Fekete, and further in view of Zhang.

Claims 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1) and Fekete (US Patent No. 7,964,350) as applied to claims 1, 67, 97 and 100 above, and further in view of Shimei9 (US Patent No. 6,910,720).

Claim 101 depends from claim 100 and requires …
wherein the reconstitution solution comprises, methyl paraben at a concentration from about 0.012% w/v to about 0.020% w/v.
Shimei teaches reconstitution buffers with various components at particular concentrations (col. 4, ll. 54-60: “reconstitution buffer comprising … 0.02% (w/v) methyl paraben”). When a claim limitation covers a range, and the prior art discloses a point within that range, the claim limitation is anticipated. MPEP 2131.03.

Claim 102 depends from claim 101 and requires …
wherein the concentration of the methyl paraben in the reconstitution solution is 0.016% w/v, the concentration of the propyl paraben in the reconstitution solution is 0.008% w/v and the concentration of the absolute ethanol is present in the reconstitution solution at about 0.26% v/v.
Shimei teaches reconstitution buffers with various components at particular concentrations (col. 4, ll. 54-60: “reconstitution buffer comprising … 0.3% (v/v) ethanol, 0.02% (w/v) methyl paraben, and 0.1% (w/v) propyl paraben”). The instant specification teaches that the reconstitution solution is first made in bulk with 0.02% w/v methyl paraben, 0.01% w/v propyl paraben, and 0.33% v/v ethanol (para. 143, Table 4). The bulk reconstitution solution is then mixed with dried, target nucleic acids to produce a final assay solution with 0.016% w/v methyl paraben, 0.008% w/v propyl paraben and 0.26% v/v ethanol. Shimei also teaches the same bulk reconstitution solution (col. 4, ll. 54-60) that is mixed with a “lyophilized formulation for performing a transcription-based amplification” (col. 4, ll. 45-46). Shimei does not teach the final assay solution concentrations after the bulk reconstitution solution is mixed with the lyophilized formulation. However, it is inherent that mixing the dried nucleic acids into the bulk reconstitution solution will increase the volume, and thus decrease the concentration, of the components in the reconstitution solution. Thus, while Shimei does not disclose the concentration of final assay solution components, it does inherently disclose that those concentrations exist in a range less than the bulk reconstitution solution. Therefore, the claimed range of the reconstitution solution is obvious.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee and Fekete, as discussed above, and to optimize the concentrations of the various other reaction mixture components as taught by Shimei to arrive at the invention of claims 101-102. With respect to each claim, the cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

In view of the foregoing, claims 101-102 are prima facie obvious over Phadke in view of Lee and Fekete, and further in view of Shimei.

Conclusion
Claims 1, 3, 14, 31, 33, 38, 41, 43, 51-52, 56, 59, 61, 63, 67, 97, 100-102 and 128 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Phadke was cited in the PTO-892 Notice of References Cited mailed June 9, 2021.
        2 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        3 Fekete was cited in the Notice of References cited mailed June 1, 2020.
        4 Gong was cited in the Notice of References cited mailed June 1, 2020.
        5 Minter was cited in the Notice of References cited mailed June 1, 2020.
        6 The mass/volume to molarity calculation was performed with an online calculator, available on the GraphPad website, using 95.2 g/mol as the molecular weight of magnesium chloride.
        7 The mass/volume to molarity calculation was performed with an online calculator, available at on the GraphPad website, using 35.5 g/mol as the molecular weight of chloride ion.
        8 Zhang was cited in the Notice of References cited mailed June 1, 2020.
        9 Shimei was cited in the Notice of References cited mailed June 1, 2020.